Case 20-40226        Doc 20 Filed 04/17/20 Entered 04/17/20 23:39:54                  Imaged
                           Certificate of Notice Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )   Case No: 20-40226-399 Chapter 13
KEONNA ANDREA COBBS                              )   Plan Pmt:    $ 560.00/Month
                                                 )   Term:         60 Months
                                                 )
                        Debtor                   )

     CERTIFICATION AND ORDER OF CONFIRMATION FOR CHAPTER 13 PLAN

                                         CERTIFICATION
    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and certifies that: the
Trustee has reviewed the Debtor's schedules and plan, and has conducted a Section 341 meeting
of creditors, and except to the extent the Trustee's objection has been overruled, the Chapter 13
plan complies with all Chapter 13 and other applicable provisions of Title 11 United States Code;
the Debtor has advised that they have made all DSO payments and filed all tax returns as
required by 11.U.S.C. § 1325(a)(8) & (9) or the Trustee's objection has been overruled. The
Debtor is substantially current in their payments to the Trustee; and the Trustee is not aware of
any outstanding objections to confirmation.

Dated: April 10, 2020                                /s/ Diana S. Daugherty, Chapter 13 Trustee
CNFORD--SI
                                                     Diana S. Daugherty, Chapter 13 Trustee
Original Confirmation hearing set for:               P.O. Box 430908
March 03, 2020                                       St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                               ORDER
    It is ORDERED that the plan is confirmed; that the Trustee shall distribute any payments
received in conformance with Title 11; that except as provided in 11 U.S.C. § 1304(b), the
Debtor is hereby prohibited during the pendency of this case from in any way encumbering or
disposing of any property of this estate or from incurring any further debt, without prior written
approval of the Court excepting debts incurred for protection of life, health, or property when not
reasonably practical to secure prior approval. The automatic stay under 11 U.S.C. § 362 and
11 U.S.C. § 1301 is terminated as to any collateral listed in 3.9(B) of the plan. Any provision
in the plan providing for special classification and treatment of claims filed after the Bankruptcy
Rule 3002(c) or 11 U.S.C. § 502(b)(9) date shall be void; such claims shall receive treatment
pursuant to 11 U.S.C. § 726(a)(3).


DATED: April 14, 2020                           Barry S. Schermer
St. Louis, Missouri                             United States Bankruptcy Judge
Case 20-40226     Doc 20 Filed 04/17/20 Entered 04/17/20 23:39:54           Imaged
                        Certificate of Notice Pg 2 of 3


20-40226-399      CERTIFICATION AND ORDER OF CONFIRMATION FOR                   Page 2 of 2
                                 CHAPTER 13 PLAN
Copy mailed to:
KEONNA ANDREA COBBS                    Diana S. Daugherty, Chapter 13 Trustee
5407 TENNESSEE AVE                     P.O. Box 430908
SAINT LOUIS, MO 63111                  St. Louis, MO 63143

                                       LAW OFFICES OF TOBIAS LICKER
                                       1861 SHERMAN DR
                                       ST CHARLES, MO 63303
              Case 20-40226            Doc 20 Filed 04/17/20 Entered 04/17/20 23:39:54                               Imaged
                                             Certificate
                                            United       of Notice
                                                     States         Pg 3 Court
                                                             Bankruptcy  of 3
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-40226-bss
Keonna Andrea Cobbs                                                                                        Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 15, 2020
                                      Form ID: pdfo4                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 17, 2020.
db             +Keonna Andrea Cobbs,   5407 Tennessee Avenue,   St Louis, MO 63111-1817

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 15, 2020 at the address(es) listed below:
              Diana S. Daugherty    standing_trustee@ch13stl.com, trust33@ch13stl.com
              Lynn Travis     on behalf of Debtor Keonna Andrea Cobbs Lynn@lickerlawfirm.com,
               s.lickerlawfirm@gmail.com,
               tobliecf@gmail.com;TobiasLicker@hotmail.com;a.lickerlawfirm@gmail.com;d.lickerlawfirm@gmail.com;m
               .lickerlawfirm@gmail.com;LickerTR46591@notify.bestcase.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Tobias Licker     on behalf of Debtor Keonna Andrea Cobbs Tobiaslickerhotmail@gmail.com,
               tobliecf@gmail.com;a.lickerlawfirm@gmail.com;d.lickerlawfirm@gmail.com;m.lickerlawfirm@gmail.com;
               LickerTR46591@notify.bestcase.com;j.lickerlawfirm@gmail.com;c.lickerlawfirm@gmail.com;s.lickerlaw
               firm@gmail.com
                                                                                              TOTAL: 4
